Citation Nr: 0716859	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis A and C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970 and from March 1971 to June 1974.  Service in Vietnam is 
indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's claims file was 
later transferred to the RO in Denver, Colorado.

Procedural history

In the April 2002 rating decision, service connection was 
denied for PTSD and hepatitis A and C.  The veteran perfected 
an appeal of those denials.

In September 2006, the veteran presented testimony at a 
hearing held at the RO in Denver, Colorado before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the veteran's claims folder.  

At the September 2006 hearing, the veteran submitted 
additional medical evidence and waived agency of original 
jurisdiction consideration of such evidence.  
See 38 C.F.R. § 20.1304 (2006).  At the hearing, the 
undersigned Veterans Law Judge held the record open for 120 
days for the veteran to submit additional evidence.  The 
veteran has not submitted any additional evidence since the 
September 2006 hearing.

Remanded issue

The issue of service connection for hepatitis A and C is 
addressed in the REMAND portion of the decision below.  That 
issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


Issues not on appeal

No disagreement expressed

In an April 2003 rating decision, service connection was 
denied for bilateral hearing loss.  In a December 2003 rating 
decision, service connection was denied for diabetes 
mellitus, type II.  In a September 2005 rating decision, 
service connection for spondylosis (claimed as low back pain) 
and coronary artery disease was denied.  In that decision, 
the RO also confirmed and continued the denial of service 
connection for diabetes mellitus, type II and denied the 
reopening of a claim for service connection for scars.  To 
the Board's knowledge, the veteran has not disagreed with any 
of those determinations.  None of those issues are in 
appellate status.  

Disagreement expressed

In the April 2002 rating decision, the RO denied reopening of 
a previously-denied claim of entitlement to service 
connection for lung cancer.  The veteran perfected an appeal 
as to that denial.  At the September 2006 hearing, the 
veteran withdrew that issue in writing.  That issue is no 
longer in appellate status.  See 38 C.F.R. § 20.204 (2006).


FINDING OF FACT

A preponderance of the medical evidence of record does not 
indicate that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for PTSD in letters sent in September 2001, October 2003, and 
September 2005, which were specifically intended to address 
the requirements of the VCAA.  The September 2001 VCAA letter 
informed the veteran of the evidence necessary to establish 
service connection for PTSD.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim of service connection for PTSD.

As for the evidence to be provided by the veteran, VA told 
the veteran in the three VCAA letter to provide specific 
details of his in-service stressful incidents.  In the 
September 2001 VCAA letter, VA also provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

In the September 2001 VCAA letter, the veteran was advised 
that VA had obtained service medical records and VA treatment 
records and that VA would request records from the Social 
Security Administration.  In that letter, the veteran was 
also told that VA would obtain private medical records, if 
the veteran completed a VA Form 21-4142.

In the September 2001 VCAA letter, the RO informed the 
veteran that he should sent the relevant evidence to the RO.  
The VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in April 2002, 
after the September 2001 VCAA letter.  Therefore, the timing 
of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) and (2) are not at issue.  This claim was denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice in the September 2001 letter as to his 
obligations, and those of VA, with respect to this crucial 
element.

As elements (4) and (5), the RO attempted to provide the 
veteran notice of these two elements in letters dated in 
March and August 2006, but these letters were returned as 
undeliverable.  However, the essential fairness of the 
adjudication was not affected because service connection has 
yet to be granted for PTSD.  The Board accordingly finds that 
there is no prejudice to the veteran in the lack of the VCAA 
notice via a letter as to elements (4) and (5) in 
Dingess/Hartman.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
medical records, VA and private medical records, and Social 
Security Administration records, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.

As will be discussed below, the veteran was afforded the 
opportunity to provide detailed information regarding his 
alleged stressors so that further development with regard to 
verifying such stressors could be done.  However, the veteran 
has not provided sufficient details for further stressor 
development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) [holding that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence"].

Because the evidence does not show credible supporting 
evidence that the claimed in-service stressors actually 
occurred, an examination or nexus opinion is not necessary to 
reach a decision on that claim.  

As will be discussed below, the veteran's claim of 
entitlement to service connection for hepatitis A and C is 
being remanded for a medical examination and nexus opinion.  
The Board is doing so because, unlike the PTSD issue, there 
is in fact evidence relating the current disability to active 
service that triggers the duty to obtain an examination and 
nexus opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

At the September 2006 hearing, the veteran reported that he 
was currently receiving treatment for his PTSD.  See the 
hearing transcript, pages 3-4.  The Board notes that a 
complete set of the veteran's VA treatment records may not be 
of record since the latest VA treatment record is dated in 
March 2005.  However, neither the veteran nor the veteran's 
representative have indicated that any VA treatment records 
provide evidence regarding the critical element discussed 
below that is missing in the veteran's claim for service 
connection for PTSD, that is, credible supporting evidence of 
his in-service stressors.  In that regard, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Thus, there is no realistic basis for concluding that any VA 
medical records not of record would reveal any additional 
information which would be useful to the Board's decision.  
Therefore, a remand to obtain additional VA medical records 
is not necessary.  See Brock v. Brown, 10 Vet. App. 155, 161-
2 (1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  He testified at a hearing held at the RO 
which was chaired by the undersigned Veterans Law Judge in 
September 2006, a transcript of the hearing is associated 
with the veteran's VA claims folder.  At the hearing, he was 
afforded 120 days to provide additional evidence; he did not 
submit more evidence.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Analysis

With regard to element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence regarding whether the veteran in fact 
has PTSD.  Evidence in the veteran's favor on this point 
includes VA treatment records from 2003 to 2005 which include 
diagnoses of PTSD.  Evidence against the claim includes VA 
treatment records from 1997 to 2004 reflecting diagnoses of 
psychiatric disorders other than PTSD (to include mood 
disorder due to a medical condition, anxiety disorder not 
otherwise specified, cognitive disorder secondary to 
traumatic brain injury, depression not otherwise specified) 
but no diagnosis of PTSD; and a November 1997 private 
psychological evaluation showing a diagnosis of mood disorder 
due to a general medical condition.

Many of the recent treatment records revealing a diagnosis of 
PTSD do not provide a basis for such a diagnosis.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  However, 
2004 and 2005 VA treatment records completed by a social 
worker reflect that she provided a basis for her diagnosis of 
PTSD.  In July 2004, she provided a very detailed reporting 
of the veteran's current symptomatology as it related to the 
specific criteria for a diagnosis of PTSD, specifically what 
"reexperiencing", "avoidance," and "arousal" symptoms he 
had.  She similarly described PTSD symptoms in a March 2005 
treatment record.

The evidence not showing a diagnosis of PTSD includes a six-
page report of a March 2001 psychological evaluation in which 
the veteran did not complain of nightmares and he denied any 
history of flashbacks.  The veteran also denied having any 
emotional or psychological difficulties after coming back 
from Vietnam.
Similarly, the November 1997 psychological evaluation 
included no PTSD-related complaints from the veteran, and 
PTSD was not diagnosed.  Rather, mood disorder due to general 
medical conditions.  Indeed, until recently there has been no 
diagnosis of PTSD, despite numerous evaluations of the 
veteran over the years. 

Also of significance is a report of VA inpatient treatment of 
the veteran in March and April 2003.  Although the veteran's 
Vietnam service was mentioned in the report, diagnoses were 
cognitive disorder not otherwise specified; anxiety disorder 
not otherwise specified; alcohol abuse; and personality 
disorder not otherwise specified with antisocial traits.  
PTSD was a "rule out" diagnosis.

In short, there is much medical evidence showing no diagnosis 
of PTSD.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  
Support for the recent diagnosis of PTSD comes chiefly from 
the VA social worker.  The Board finds the social worker's 
discussion as to why the veteran has PTSD to be less 
probative that the conclusions to the contrary made by 
numerous trained psychiatrists and psychologists after 
exhaustive evaluations of the veteran over the years.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  

Additional recent diagnoses of PTSD are of record, but there 
is little if any rationale stated for such.  See Hernandez-
Toyens, supra; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].  

In short, the Board finds the recent diagnoses of PTSD to be 
less probative than the body of medical evidence, stretching 
back over a number of years, which has identified psychiatric 
disabilities other than PTSD.  A preponderance of the 
evidence of record is against the claim as to this element.  

In the absence of a diagnosed disability, service connection 
may not be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist]. Accordingly, in the absence of one of the 
required elements under 38 C.F.R. § 3.304(f), the claim for 
service connection for PTSD is denied.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.


REMAND

2.  Entitlement to service connection for hepatitis A and C.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Because the veteran served in Vietnam, his exposure to Agent 
Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  
Medical records reveal diagnoses of hepatitis A and C.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

A November 2000 VA treatment record shows that a nurse 
practitioner listed hepatitis C as an Agent Orange-related 
disorder.  An April 2005 VA treatment record reflects that a 
doctor's "best guess is that [the veteran] acquired 
[hepatitis C] in the Vietnam era."  However, neither medical 
professional provided a basis for his opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  

In light of the current diagnoses of hepatitis A and C and 
evidence showing in-service exposure to herbicides, the Board 
believes that a medical nexus opinion is necessary.
  
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for review of the 
file by an appropriately qualified 
physician.  The veteran's history of drug 
abuse should be reported to the reviewer.  
The reviewer should provide an opinion as 
to whether the veteran's hepatitis A and 
C is as least as likely as not related to 
his military service, to include his 
presumed exposure to herbicides.  If the 
reviewer deems it to be necessary, the 
veteran should undergo physical 
examination and/or diagnostic testing to 
determine the nature of his hepatitic 
disorders.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


